Citation Nr: 1721262	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  09-37 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right knee ("right knee disability").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from January 1952 to January 1955, and October 1955 to October 1958.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from January 2009 and June 2013 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony regarding his hypertension claim at February 2012 and April 2015 videoconference hearings before the undersigned Veterans Law Judge at the RO.  Transcripts of the hearings are associated with the claims folder.

In June 2015, the Board denied service connection for hypertension.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2016, the Court issued a Memorandum Decision which vacated and remanded the portion of the Board's June 2015 decision which had denied service connection for hypertension for compliance with instructions provided in the Memorandum Decision.  

In its June 2015 decision, the Board also remanded issues two through five for issuance of a statement of the case (SOC) in compliance with Manlincon v. West, 12 Vet. App. 238 (1999).  An SOC was promulgated on those issues in April 2016.  Unfortunately, as discussed below, the issues of entitlement to service connection for bilateral hip, back, and left knee disabilities require additional development prior to appellate review.  They are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's hypertension is etiologically related to his active service.  

2.  Throughout the rating period on appeal, the Veteran's right knee disability was manifested by complaints of pain and limited mobility, necessitating the use of a cane for ambulation; objective findings included flexion to no worse than 80 degrees even with pain and following repetition, extension to no worse than 0 degrees even with pain and following repetition, X-ray studies that showed arthritis, no meniscal conditions, and negative ligament testing.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for a disability rating in excess of 10 percent for right knee degenerative joint disease have not been met for any part of the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Hypertension

As noted above, the Board denied service connection for hypertension in a June 2015 decision.  The relevant laws and evidence were discussed in detail in that decision and will not be reiterated here.  

In the November 2016 Memorandum Decision vacating the Board's June 2015 denial of service connection for hypertension, the Court determined that the Board erred when it relied on medical evidence during the Veteran's second period of service and in 1960, when he was examined for Reserve service, to conclude that his in-service condition was not chronic.  Specifically, the Court stated that the Board did not find evidence clearly attributing the Veteran's current hypertension to an intercurrent cause, and its determination that there was no chronic disease shown in service was not supported by an adequate statement of reasons or bases.  Further, the Court found that because the 1992 and 2009 VA examination reports did not clarify whether the hypertension diagnosed in service was chronic, the Board's determination that the Veteran's in-service elevated blood pressure readings were acute and transitory was premised on its own interpretation of the medical evidence in violation of Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The Board notes that the Veteran's current diagnosis of essential hypertension has no known cause, and, therefore, by definition, is not subject to an intercurrent cause analysis.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 909 (31st Ed. 2007).  Moreover, in light of the extensive medical evidence discussed in the Board's June 2015 decision, the Board does not agree that it violated Colvin in reaching its determination that the Veteran's high blood pressure readings were acute and transitory.  

However, the Board fails to see how another medical opinion in this case would address the concerns of the Court.  Rather than expend additional VA resources in obtaining such an opinion and further delay a final decision in this case, the Board will grant service connection for hypertension.  
Increased Rating for Right Knee Disability

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, throughout the increased rating period on appeal, the Veteran is in receipt of a 10 percent disability rating for his right knee disability under the provisions of 38 C.F.R. § 4.71a, DC 5010-5261.  He contends that he is entitled to a higher disability rating in light of his pain and limited mobility.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  See 38 C.F.R. § 4.27.  In this case, DC 5010 may be read to indicate that the service-connected disability is arthritis due to trauma, and it is rated as if the residual condition is limitation of extension under 38 C.F.R. § 4.71a , DC 5261.

The diagnostic codes relevant to the knee disability are 5003, 5010, and 5257-5261.  The VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  See VAOPGCPREC 23-97.  Likewise, the VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under DC 5257, the veteran would be entitled to a separate compensable evaluation under DC 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  

Furthermore, to warrant a separate rating for arthritis based on X-ray findings and limited motion under DCs 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  

DC 5010 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  As discussed above, DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.

Turning to the evidence most pertinent to the rating period on appeal, the Veteran was afforded a VA examination in May 2013.  The Veteran reported flare-ups of knee pain that occurred two to three times per day and lasted ten to fifteen minutes, relieved by sitting down.  It was noted that his muscle strength was 5 out of 5, and that joint stability tests were all normal.  There was no patellar subluxation or dislocation, and no meniscal conditions.  The examiner noted that the Veteran used a cane to ambulate constantly, and stated that the knee condition would probably limit extensive walking.  

Because the May 2013 VA examination report did not include the range of motion findings for the right knee, the VA examiner provided an addendum report in July 2013.  Flexion of the right knee was to 80 degrees with pain at the end of motion.  Extension was normal at 0 degrees without any pain.  Range of motion did not change after three repetitions of testing.  Ligaments were noted to be intact and McMurray's test was negative.  The VA examiner noted that the Veteran had reported some tenderness over the patella.

At a November 2013 orthopedic follow-up evaluation, the Veteran presented to the clinic for knee injections with Euflexxa.  It was noted that he had experienced good pain relief in the past with these injections.  The doctor also noted that he was ambulating with a cane in his right hand.  The bilateral knees were without erythema or effusion.  Flexion was to 90 degrees, and no instability was noted.  

In March 2014, VA treatment notes indicate the Veteran was continuing to receive viscosupplementation injections to his knees, having completed a third series in November 2013.  He reported a complete resolution of pain for approximately six month.  He stated that he rode a stationary bicycle at a gym for 30 minutes every morning, and took Tramadol for pain relief.  Currently, he rated his pain at a level of zero out of ten.

In October 2014, the Veteran stated he continued to ride a bicycle for three miles every day with no knee pain.  His right knee was without erythema or effusion, and patella tracking was within normal limits.  Flexion was to greater than 90 degrees, and he had full extension.  There was no instability and no pain at the time.

At his next orthopedic visit in April 2015, the Veteran reported that his right knee was "fine."  He wore a knee sleeve and denied pain.  

In October 2015, the Veteran denied knee swelling or giving way.  He was wearing a new brace and used a cane for ambulatory support.  He continued to ride a stationary bicycle every morning.

On the question of whether the Veteran is entitled to a higher rating for his right knee disability, the Board notes that arthritis and limitation of motion, including motion limited by pain and other orthopedic factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca are to be rated as part of one disability.  See 38 C.F.R. § 4.71a, DCs 5014, 5003.  Instability of the knee, which does not include painful limitation of the knee as part of the rating criteria, is a distinct disability.  See VAOPGCPREC 23-97 and 9-98.  

As noted above, the right knee has been evaluated under DC 5261, which contemplates impairment of the knee manifested by limitation of extension.  However, based on the evidence outlined above, it appears that DC 5260, which contemplates limitation of flexion, is the more appropriate diagnostic code.  

DC 5260 contemplates impairment of the knee manifested by limitation of flexion.  Under DC 5260, where flexion is limited to 60, 45, 30, and 15 degrees, ratings of 0, 10, 20, and 30 percent, respectively, are assigned.  In this case, the evidence shows that the Veteran had flexion to no worse than 80 degrees throughout the rating period on appeal, even with pain and after repetition, and with consideration that motion is limited at the point where pain sets in.  Thus, even taking the Veteran's painful motion into account, as the criteria for even a noncompensable rating under DC 5260 (limitation of flexion to 60 degrees) have not been met or more nearly approximated, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support an increased rating under DC 5260 for the knee disability for any part of the rating period on appeal.  

The Board finds that the currently assigned disability rating accounts for the Veteran's painful motion and any additional limitation of motion during flare-ups.  As noted above, limitation of flexion of the knee, even taking pain and limitation following repetitive use, did not even meet the criteria for a compensable rating under DC 5260; thus, the 10 percent rating adequately compensates the Veteran for his pain and contemplates the DeLuca factors.

The Board has considered whether any other diagnostic code would allow for a higher rating for the Veteran's knee disability, manifested by limitation of motion, pain, or other orthopedic factors such as weakness or fatigability.

Under DC 5261, where extension is limited to 5, 10, 15, 20, 30 and 45 degrees, ratings of 0, 10, 20, 30, 40, and 50 percent, respectively, are assigned.  After a review of all the evidence, lay and medical, the Board finds that the evidence weighs against an increased rating for the knee under DC 5261 for the entire rating period on appeal.  In this case, the evidence shows that the Veteran had unlimited extension, even with pain and after repetition, and with consideration that motion is limited at the point where pain sets in, throughout the rating period on appeal.  Thus, even taking the Veteran's painful motion into account, as the criteria for even a noncompensable rating under DC 5261 (limitation of extension to 5 degrees) have not been met or more nearly approximated, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support an increased rating under DC 5261 for the knee disability for any part of the rating period on appeal.  

Moreover, while the Board acknowledges VAOPGCPREC 9-2004, where it was held that a claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under DCs 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg, the Board finds that separate ratings for limitation of flexion and extension are not appropriate in this case.  Namely, as stated above, his flexion and extension measurements do not even meet the criteria for noncompensable disability ratings under DCs 5260 and 5261 at any time during the rating period on appeal.   

Next, DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (e.g., DCs 5260 and 5261), provided the limitation of motion is compensable; however, when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, DC 5003 provides that a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a compensable evaluation is only assigned when there is X-ray evidence of involvement of two or more major or minor joint groups.  In this case, DC 5003 allows for a maximum of a 10 percent rating, and, thus, does not allow for a higher rating.    

In considering whether a higher rating is warranted based on loss of motion under another diagnostic code, the Board finds that DC 5256 does not apply, as there is no evidence of knee ankylosis.  In addition, the evidence does not demonstrate that the Veteran has undergone a prosthetic replacement of the knee joint, so DC 5055 does not apply.    

Next, the Board has considered whether any other diagnostic code would allow for increased ratings for the Veteran's knee disabilities, manifested by instability.  DC 5257 contemplates impairment of the knee manifested by recurrent subluxation or lateral instability.  Where instability is severe, moderate and slight, disability evaluations of 30, 20, and 10 are assigned, respectively.  

In this case, the Veteran has not reported any instability or giving out of the knees, and, in fact, denied giving way in October 2015, as noted above.  Moreover, ligamentous laxity has not been found on examination at any time during the rating period on appeal.  At the 2013 VA examination, the knee was stable to ligament testing, providing highly probative medical evidence against the award of an increased rating for instability.  Thus, the criteria for an increased rating under DC 5257 have not been met.  Further, for the foregoing reasons, the Board finds that a separate rating for knee instability is not warranted in this case.       

In further consideration of a higher rating for instability, DC 5259 contemplates symptomatic removal of semilunar cartilage (meniscus), but only allows for a 10 percent disability rating.  DC 5258 contemplates dislocated semilunar cartilage (meniscus) with frequent episodes of locking, pain, and effusion into the joint, but the overwhelming evidence demonstrates no current meniscal abnormalities.  Therefore, the Board finds that the weight of the evidence is against a grant of a higher or separate rating under DC 5258 or 5259.  DCs 5262 and 5263 do not apply, as there is no evidence of malunion or nonunion of the tibia or fibula, and no evidence of genu recurvatum.  

The Board has considered the Veteran's statements that his right knee disability is worse, as well as his report of pain and limited mobility.  While he is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions regarding whether his symptoms meet the next higher rating criteria under VA regulations.  

Such competent evidence concerning the nature and extent of the Veteran's knee disability has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which this disability is evaluated. 

The specific clinical measures of ranges of motion, including examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain or limitations, such as this Veteran's report of pain and limitation of motion.  

Thus, the overall evidence does not show that pain or other factors have resulted in additional functional limitation or limitation of motion (flexion limited to 30 degrees, extension limited to 15 degrees, etc.) such as to enable a finding that the disability picture more nearly approximates a disability rating in excess of 10 percent under the rating criteria for knee disabilities at any time during the rating period on appeal.  

Despite the Veteran's contention of a debilitating knee disability, the current disability rating indicates a significant impact on his functional ability.  Such a disability evaluation assigned by VA recognizes his painful motion, indicating very generally a 10 percent reduction in his ability to function due to his knee disability.  The critical question in this case, however, is whether the problems he has cited meet the next highest level under the rating criteria.  For reasons cited above, the Board finds they do not.  

For these reasons, the Board finds that, for the entire rating period on appeal, the weight of the evidence is against a rating in excess of 10 percent for the right knee disability.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Given the full grant of benefits sought on appeal with regard to the hypertension claim, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary with regard to that claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With regard to the increased rating claim, VA's duty to notify was satisfied by way of an April 2013 letter.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, a VA examination report, and the Veteran's statements.  

The Veteran has been afforded an adequate examination on the issue of an increased rating for the service-connected right knee disability.  As discussed above, VA provided the Veteran with an examination in May 2013.  The Veteran's history was taken, and a complete examination with clinical measures was conducted, to include review of X-ray studies.  Conclusions reached and diagnoses given were consistent with the examination report, including notation of whether there were additional losses of ranges of motion due to factors such as painful motion, weakness, impaired endurance, incoordination, or instability.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the increased rating issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).


ORDER

Service connection for hypertension is granted.  

A disability rating in excess of 10 percent for degenerative joint disease of the right knee is denied.  


REMAND

The Veteran contends that his current bilateral hip, back, and left knee disabilities are secondary to his service-connected right knee disability.  A VA examination was conducted in May 2013, and the VA examiner opined that the left hip, back, and left knee disabilities were less likely than not "proximately due to or the result of" the right knee disability.  

The VA examiner did not provide a diagnosis or nexus opinion with regard to the claimed right hip disability, as the Veteran stated that his right hip was "fine," and that he was not pursuing a claim for a right hip disability.  However, the Board notes that the issue of entitlement to service connection for a right hip disability has been certified to the Board, and no statement of withdrawal of the claim has been received.  

The Board finds that the May 2013 VA examination is inadequate.  Although the Veteran stated that his right hip was "fine" at the 2013 VA examination, the VA examiner noted findings of functional limitation manifested by limited motion in the right hip, and a November 2010 pelvic x-ray study revealed moderate degenerative changes in both hips (see Virtual VA, CAPRI entry 6/3/13, Pelvis X-ray Report dated 11/18/10,  p. 59).  The Board finds that, since the claim of entitlement to service connection for a right hip disability has been appealed to the Board and there is a current right hip disability, an opinion should be obtained as to whether any current right hip disability has been caused or aggravated by the service-connected right knee disability.

In addition, the May 2013 VA examiner did not address the question of whether the claimed disabilities were aggravated by the service-connected right knee disability.  In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), the Court held that a medical opinion which focuses solely on causation is inadequate to address whether a service-connected disability aggravated another condition.  When causation and aggravation are at issue, the Board must ensure that the opinion addresses each.  Id. at 141; see also Allen v. Brown, 7 Vet. App. 439, 449 (1995) (the Court has suggested that general phrases such as "related to" are insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b)).



[CONTINUED ON NEXT PAGE]

Accordingly, issues two through four are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a supplemental opinion from the examiner who conducted the May 2013 VA examination to determine whether the claimed right hip disability was caused by the service-connected right knee disability, and whether the bilateral hip, back, and left knee disabilities have been aggravated by the service-connected right knee disability.  If the same examiner is not available, obtain an opinion from another medical professional.  If the individual designated to provide the opinion determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  The claims file should be made available to the examiner, and the examination report should reflect that review of the claims file was accomplished.  The examiner should offer a rationale for any opinion expressed.

a.  The examiner should first identify any current right hip disabilities, specifically noting the November 2010 x-ray study revealing moderate degenerative changes.  

b.  Next, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's right hip disability has been caused by his right knee disability.

c.  Further, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's bilateral hip, back, and left knee disabilities have been aggravated (permanently worsened in severity) by his service-connected right knee disability.            

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  

If the examining physician opines that the bilateral hip, back, and/or left knee disability were aggravated (permanently worsened in severity) by his right knee disability, the examiner should attempt to identify the baseline level of severity of the claimed disabilities before the onset of aggravation.        

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  When the above development has been completed, the claim of entitlement to service connection for bilateral hip, back, and left knee disabilities should again be reviewed.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


